           Case 1:16-cr-00178-SHR Document 106 Filed 07/21/21 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                          : Crim. No. 1:16-CR-00178
                                                  :
                 v.                               :
                                                  :
                                                  :
QUAN LEROY GROSS                                  : Judge Sylvia H. Rambo

                        MEMORANDUM AND ORDER

         Presently before the Court for disposition is a second motion for

compassionate release and reduction of sentence under 18 U.S.C. § 3582(c)(1)(A),

filed by pro se Defendant Quan Leroy Gross on June 28, 2021. (Doc. 105). Mr. Gross

asks the Court to reduce the term of his imprisonment from 180 months to time

served, or alternatively to modify his term of supervised release so that he may serve

the remainder of his sentence in home confinement, in consideration of his health

conditions and the COVID-19 pandemic. For the reasons set forth below, the motion

will be denied.

         I.      BACKGROUND

         On November 30, 2017, Mr. Gross pleaded guilty to possession of a firearm

by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1), and was

sentenced to a total term of 180 months of imprisonment1 followed by 3 years of



1
    This term of imprisonment was to run consecutive to Mr. Gross’s anticipated state court
      sentences imposed in York County.



                                                 1
           Case 1:16-cr-00178-SHR Document 106 Filed 07/21/21 Page 2 of 7




supervised release. (Doc. 81). Mr. Gross is presently incarcerated at the Federal

Correctional Institution at Fort Dix (“FCI Fort Dix”) and has a projected release date

of June 3, 2029.2

         On June 3, 2020, Mr. Gross filed his first motion for compassionate release,

which the Court denied on October 23, 2020. (Docs. 96, 104). Specifically, the Court

found that Mr. Gross’ obesity and hypertension did not rise to the level of

extraordinary and compelling circumstances justifying compassionate release, and

that the Section 3553 factors did not weigh in favor of reducing Mr. Gross’ sentence.

(Doc. 104, p. 4). Mr. Gross has now filed a second motion for compassionate release,

which raises the same or similar grounds that the Court previously considered in his

first motion for compassionate release.3 (Doc. 105). As the facts of this case have

not otherwise changed, the Court now evaluates Mr. Gross’s motion without a

responsive brief from the Government.

         II.    DISCUSSION

         Under 18 U.S.C. § 3582(c)(1)(A), a defendant may move the sentencing court

to reduce his or her term of imprisonment. To do so, the defendant must first request



2
    See Federal Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/ (last accessed
      July 16, 2021).
3
    The Third Circuit has found that “district courts have jurisdiction to consider successive §
     3582(c)(2) motions.” United States v. Henderson, ---F. App’x ----, No. 21-1653, 2021 WL
     2156910, at *1 n.1 (3d Cir. May 27, 2021) (citing United States v. Weatherspoon, 696 F.3d
     416, 421-22 (3d Cir. 2012)).



                                                2
        Case 1:16-cr-00178-SHR Document 106 Filed 07/21/21 Page 3 of 7




that the Bureau of Prisons file such a motion on his or her behalf, and may only move

after he or she has “fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant's facility,

whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

      If the defendant complies with this exhaustion requirement, the court may

reduce his or her term of imprisonment, after considering the factors set forth in 18

U.S.C. § 3553(a), if the court finds that extraordinary and compelling reasons

warrant such a reduction, and that the reduction is consistent with the applicable

policy statements by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i).

Under the Sentencing Commission's relevant policy statement, the court must also

find that the defendant is not a danger to the safety of any person or the community

as provided in 18 U.S.C. § 3142(g). USSG § 1B1.13.2

      At the outset, although the instant motion states that Mr. Gross has

unquestionably exhausted all of his claims, the administrative efforts he describes

seemingly pertain to his previously filed motion for compassionate release. (Doc.

105, at 2). As described by a sister court within this circuit:

      . . . [T]here is certainly [an] argument to be made that exhaustion in one
      instance does not continue to apply indefinitely to successive motions
      for compassionate release, particularly where . . . a defendant sets forth
      bases for such relief that differ from h[is] initial administrative request
      to BOP.



                                           3
           Case 1:16-cr-00178-SHR Document 106 Filed 07/21/21 Page 4 of 7




          United States v. Urzua, No. 16-CR-312-WJM, 2021 WL 858699, at *2
          (D.N.J. Mar. 8, 2021).

          Accordingly, without deciding whether “successive compassionate release

motions must independently satisfy the exhaustion requirement,” United States v.

Cain, No. 1:16-CR-00103-JAW-1, 2021 WL 388436, at *4 (D. Me. Feb. 3, 2021)

(citation omitted), the Court is not necessarily convinced that Mr. Gross has properly

exhausted his administrative remedies prior to seeking judicial review.

          Assuming arguendo that Mr. Gross has satisfied the exhaustion requirement,

however, the Court is still not persuaded that extraordinary and compelling

circumstances exist to warrant compassionate release. Similar to his previous motion

for compassionate release, Mr. Gross argues that his obesity, hypertension, pre-

diabetes, hyperlipidemia, anxiety, gastrointestinal issues and history of smoking4 are

underlying medical conditions that place him at an increased risk of suffering from

severe illness related to COVID-19 should he contract the virus. Mr. Gross also

argues that the Bureau of Prison’s (“BOP”) overall failure to mitigate the spread of

the coronavirus across its facilities, as well as the staggering number of COVID-19

cases reported at FCI Fort Dix, constitute extraordinary and compelling reasons that

support his release.



4
    Mr. Gross further states that he has recently developed tachycardia and shortness of breath.
     (Doc. 105, at 5).



                                                  4
           Case 1:16-cr-00178-SHR Document 106 Filed 07/21/21 Page 5 of 7




         As outlined in the Court’s former Order denying Mr. Gross’ first motion for

compassionate release, the Centers for Disease Control and Prevention (“CDC”) has

recognized that obesity places individuals at a higher risk of experiencing severe

symptoms from COVID-19. The CDC has also indicated that hypertension might

place individuals at a particularly high risk of grave illness should they contract the

coronavirus. Nonetheless, despite past outbreaks at his facility, FCI Fort Dix is

currently reporting zero active cases of COVID-19 amongst inmates and staff

members.5 See Federal Bureau of Prisons, COVID-19 Coronavirus, COVID-19

Cases,      https://www.bop.gov/coronavirus/           (last   accessed     July    16,    2021).

Accordingly, the Court finds that Mr. Gross’ underlying medical conditions,

compounded with the fact that the spread of COVID-19 appears to be under control

at FCI Fort Dix, do not constitute extraordinary and compelling reasons for his

release. See United States v. Freed, No. 2:11-CR-00132-NR, 2020 WL 5604057, at



5
    The Court acknowledges that FCI Fort Dix previously experienced a significant outbreak of
     COVID-19 cases, with the BOP’s website reporting that 1,719 inmates and 95 staff members
     have recovered from the virus and that 2 inmates have died from the virus. See Federal Bureau
     of Prisons, COVID-19 Coronavirus, COVID-19 Cases, https://www.bop.gov/coronavirus/
     (last accessed July 16, 2021). Further, as noted by Mr. Gross, “[s]everal courts have granted
     compassionate release motions of defendants housed at FCI Fort Dix.” United States v.
     Adeyemi, 470 F. Supp. 3d 489, 513 (E.D. Pa. 2020) (collecting cases). However, the threat of
     COVID-19 at FCI Fort Dix alone is insufficient to provide “extraordinary and compelling
     reasons” for Mr. Gross’ release. See United States v. Johnson, No. CR 2:08-374, 2021 WL
     409830, at *9 n.6 (W.D. Pa. Feb. 5, 2021), aff’d, 848 F. App’x 60 (3d Cir. 2021) (“If the
     COVID-19 conditions at FCI Fort Dix constituted extraordinary and compelling reasons for []
     release, every prisoner at that facility would be eligible for compassionate release. . . .”).
     Further, with no confirmed cases of COVID-19 currently being reported at FCI Fort Dix, Mr.
     Gross does not appear to be at imminent risk of contracting the virus.



                                                 5
          Case 1:16-cr-00178-SHR Document 106 Filed 07/21/21 Page 6 of 7




*6 (W.D. Pa. Sept. 18, 2020) aff’d, 845 F. App’x 198 (3d Cir. 2021) (holding that,

without showing that the inmate was “at a uniquely heightened risk of direct

COVID-19 exposure,” complaints of “generalized risks that apply to every inmate

at Fort Dix and elsewhere” did not warrant compassionate release); see also United

States v. Somerville, 463 F. Supp. 3d 585, 596-97 (W.D. Pa. 2020) (explaining that,

to constitute extraordinary and compelling circumstances, “a prisoner seeking

release due to COVID-19 must at least show: (1) a sufficiently serious medical

condition, or advanced age, placing the prisoner at a uniquely high risk of grave

illness or death if infected by COVID-19; and (2) an actual, non-speculative risk of

exposure to COVID-19 in the facility where the prisoner is held”) (emphasis added).

         Moreover, as previously explained by the Court, a balance of the factors

outlined in 18 U.S.C. § 3553(a) weighs against a sentence reduction in this case.

Specifically, despite his rehabilitation efforts during his period of incarceration,6 the

Court is not assured that Mr. Gross does not remain a danger to society given the

seriousness of his underlying offense and criminal history. Further, considering that

Mr. Gross has served less than half of his total 180-month sentence, his premature

release would undermine the objectives of imposing a sentence that protects the




6
    Mr. Gross points to certain post-offense conduct—including his lack of infractions, steady
     employment as commissary manager, and participation in programming, religious services,
     and vocational training—as evidence that his early release would not pose a danger to the
     community if released. (Doc. 105, at 18).



                                               6
           Case 1:16-cr-00178-SHR Document 106 Filed 07/21/21 Page 7 of 7




public, affords adequate deterrence, and reflects the seriousness of the offense,

promotes respect for the law, and provides just punishment. See 18 U.S.C. §

3553(a)(1)-(2). Accordingly, as the § 3553(a) factors counsel in favor of continued

incarceration, Mr. Gross’ release under the compassionate release statute is not

appropriate.7

          AND NOW, THEREFORE, IT IS HEREBY ORDERED THAT Mr.

Gross’ successive motion for compassionate release and reduction of sentence under

18 U.S.C. § 3582(c)(1)(A) (Doc. 105) is DENIED.




                                                       s/Sylvia H. Rambo
                                                       SYLVIA H. RAMBO
                                                       United States District Judge

Dated: July 21, 2021




7
    Insofar as Mr. Gross seeks to serve the remainder of his sentence in home confinement pursuant
      to the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. 116-
      136, § 12003, his motion is denied. See United States v. Cruz, 455 F. Supp. 3d 154, 159 (M.D.
      Pa. 2020) (holding that “the determination of which inmates qualify for home confinement
      under the CARES Act is with the BOP Director,” and not the federal sentencing court); see
      also United States v. Delacruz, No. 3:17-CR-201, 2020 WL 3405723, at *4 (M.D. Pa. June 19,
      2020) (“The determination of an inmate's place of incarceration is committed to the discretion
      of the BOP director.”) (citations omitted).



                                                  7
